DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s “Amendment” filed on 12/02/2021 has been considered.
Claims 1, 11, and 20 are amended. Claims 1, 4, 6-11, 14, and 16-20 remain pending in this application and an action on the merits follow.
Applicant' s response by virtue of amendment to claims  has overcome the Examiner' s rejection under 35 USC § 112.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0016764 to Ouimet, U.S. Patent Application Publication No. 2018/0260856 to Balasubramanian et al., and U.S. Patent Application Publication No. 2016/0140619 to Soni et al., and further in view of U.S. Patent Application Publication No. 2016/0260161 to Atchley et al.
With regard to claims 1, 11, and 20, Ouimet discloses a computer-implemented method, comprising: 
generating, by one or more processors, a data model for a given environment, the data model comprising a listing of consumable items utilized in the environment and structured and unstructured data sources relevant to the consumable items utilized in the environment (paragraph 48, Supply data 22 includes inventory or quantity of products available at each location in the chain of commerce, i.e., manufacturer, distributor, and retailer. Supply data 22 includes product on the store shelf and replenishment product in the retailer's storage area); 
machine learning, by the one or more processors, factors related to supply and demand for the consumable items, based on ingesting structured and unstructured data from the data sources indicated in the data model and extracting occurrences of data representing consumable items coupled with occurrences of the factors (paragraph 38, An economic demand model analyzes historical retail T-LOG sales data to gain an understanding of retail demand as a function of factors such as price, promotion, time, consumer, seasonal trends, holidays, and other attributes of the product and transaction. Supply data 22 is also collected and recorded from manufacturers and distributors. Supply data 22 includes inventory or quantity of products available at each location in the chain of commerce, i.e., manufacturer, distributor, and retailer. Supply 
generating, by the one or more processors, correlations between one or more of the consumable items utilized and one or more of the factors, wherein the generating comprises assigning each correlation a quantifiable value (paragraphs 66-67, Each product will have product attributes weighted by consumer preference. The consumer weighted attribute values reflect the level of importance or preference that the consumer bestows on each product attribute. Webpage 138 can display a list of available product attributes associated with each product category. Consumer 62 defines one or more product attributes to each product and assigns a weighted preference for each product attribute from 0 (lowest importance) to 9 (highest importance). In one embodiment, the weighted preference is selected with a sliding scale via a computer interface. The available product attributes can be product-specific attributes, diet/health/nutrient related product attributes, lifestyle related product attributes, environment related product attributes, allergen related product attributes, and social/society related product attributes); 
updating, by the one or more processors, the data model with the correlations (paragraphs 65-66, Once logged in, the consumer can change personal information, update the profile, access personal incentives and other offers, and otherwise interact with personal assistant engine 74. One feature of personal assistant engine 74 is webpage 138, as shown in FIG. 8, which allows the consumer to enter a list of products of interest or need, i.e., to create a shopping list. In webpage 138, the consumer can 
obtaining, by the one or more processors, for a future given time period, a request for replenishment of the consumable items for the environment (paragraphs 39 and 52, The retailer makes business decisions based on forecasts. The retailer orders stock for replenishment purposes and selects items for promotion or price discount); 
determining, by the one or more processors, an anticipated realization of the factors in the correlations, in the given time period, based on ingesting structured and unstructured data from the data sources indicated in the data model and extracting indicators of the factors in the correlations (paragraph 47, Retailer 10 may also provide additional information to T-LOG data 20 such as promotional calendar and events, holidays, seasonality, store set-up, shelf location, end-cap displays, flyers, and advertisements. The information associated with a flyer distribution, e.g., publication medium, run dates, distribution, product location within flyer, and advertised prices, is stored within T-LOG data 20); 
ranking, by the one or more programs, the consumable items, based on the anticipated realization (paragraphs 106-107, Consumers 62-64 can identify the choice of retailers as an attribute. The retailer attribute is a consumer-defined preference level. The consumer may assign value to shopping with a specific retailer because of specific products offered by that store, familiarity with the store layout, good consumer service experiences, or location that is convenient on the way home from work, picking up the children from school, or routine weekend errand route. Retailers 66-70 will want to show up as the recommended source for as many products as possible on optimized 
END820161330US01-47-generating, by the one or more programs, a replenishment plan for the environment for the given time period, based on the ranking (paragraphs 52, 105-107, and 128, For example, manufacturer 32 may consider a proposed discounted offer, rebate, promotion, seasonality, or other attribute for one or more goods that it produces. Demand model 48 generates the forecast of sales based on available supply and the proposed price, consumer, rebate, promotion, time, seasonality, or other attribute of the goods. The forecast is communicated to control system 34 by electronic communication link, which in turn controls the manufacturing process and delivery schedule of manufacturer 32 to send goods to distributor 36 based on the predicted demand ultimately determined by the consumer purchasing decisions. Another optimized shopping list 144 is generated for consumer 64 by repeating the above process using the preference levels for the weighted product attributes as defined by consumer 64.).  
However, Ouimet does not disclose generating, by the one or more processors, a product ranking factor score, for each of the consumable items, wherein generating the product ranking score for each of the consumable items comprises: processing, by the one or more processors, data from the structured and the unstructured data sources, wherein the processing comprises identifying sentiments relevant to the consumable items, wherein the sentiments comprise sentiments of more than one individual user determining, by the one or more processors, that one or more consumable items of the consumable items are unavailable in a pre-defined geographic vicinity of the environment; based on an attribute of the one or more consumable items and data from one or more data sources, deciding not to obtain the one or more consumable items from a source outside of the pre-defined geographic vicinity of the environment; and based on the deciding, substituting one or more competitor consumable items of the competitor consumable items for one or more one consumable items.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Ouimet to include, generating, by the one or more processors, a product ranking factor score, for each of the consumable items, wherein generating the product ranking score for each of the consumable items comprises: processing, by the one or more processors, data from the structured and the unstructured data sources, wherein the processing comprises identifying sentiments relevant to the consumable items; and determining, by the one or more processors, context for the sentiments relevant to the consumable items based on applying a natural language processing algorithm; and adjusting, by the one or more processors, the ranking, based on the product ranking factor score, wherein the ranking of at least one item of the items is modified based on the application of the natural language processing algorithm, wherein the adjusting further comprises, based on applying the data model, substituting a competitor consumable item of the competitor consumable 
However, Soni teaches wherein the sentiments comprise sentiments of more than one individual user from social media and publicly available data sources, wherein a portion of the sentiments comprise references to the consumable items when compared with competitor consumable items; determining, by the one or more processors, based on applying a natural language processing algorithm, context for the sentiments relevant to the consumable items, identifying the competitor consumable items, and context for sentiments relevant to the competitor consumable items; and generating, by the one or more processors, a product ranking factor score for each of the competitor consumable items; storing, by the one or more processors, the product ranking scores for the consumable items and the product ranking scores for the competitor consumable items as part of the data model (While FIG. 1 illustrates three users 102a, 102b, 102c, the system 100 can include more than three users. For example, the social media marketing system 110 may monitor, identify, and reply to social media discussions participated in by some or all of users 102a, 102b, 102c. Additionally, the social media marketing system 110 may also monitor, identify, and reply to social media discussions participated in by other users of the social media system 108. The sentiment analyzer 240 can utilize natural language processing to parse a social media post utilizing natural language processing to identify parts of speech tags and lexical chains. In particular, each cell can include a sentiment score 306a-306f. More specifically, a positive sentiment score can indicate that the count of 
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Ouimet to include, wherein the sentiments comprise sentiments of more than one individual user from social media and publicly available data sources, wherein a portion of the sentiments comprise references to the consumable items when compared with competitor consumable items; determining, by 
However, Atchley teaches determining, by the one or more processors, that one or more consumable items of the consumable items are unavailable in a pre-defined geographic vicinity of the environment (The system may determine whether the item is available in the display space is based one or more of a presence of the item, an appearance of the item, an expiration date of the item, an appearance of the display area, and a storage environment of the item. In some embodiments, the system may capture an image of the display space using an image sensor on the MTU to determine whether the item is in the display space. Even if the item is present, the system may determine that the item is unavailable because it is past its expiration date, Paragraph 169); based on an attribute of the one or more consumable items and data from one or more data sources, deciding not to obtain the one or more consumable items from a source outside of the pre-defined geographic vicinity of the environment (the system may select from one or more of the out of stock responses based on one or more of the customer's shopping history, item type, item availability in another store, distance to the and based on the deciding, substituting one or more competitor consumable items of the competitor consumable items for one or more one consumable items (If the requested item is out of stock according to the inventory database, in step 1115, the system determines an out of stock response to present to the customer. In some embodiments, the out of stock response may be selected from one or more of: recommending an alternative item, providing an alternative store location, and providing an online purchase user interface. In another example, if the customer had purchased various brands of the same type of product in the past, indicating no particular brand royalty, the system may suggest an alternative brand. Examiner notes that the system suggests an alternative brand item based on analyzed result, which is considered as “based on the deciding, substituting one or more competitor consumable items…”, paragraph 166).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, determining, by the one or more processors, that one or more consumable items of the consumable items are unavailable in a pre-defined geographic vicinity of the environment; based on an attribute of the one or more consumable items and data from one or more data sources, deciding not to obtain the one or more consumable items from a source outside of the pre-defined geographic vicinity of the environment; and based on the deciding, substituting one or more competitor consumable items of the competitor consumable items for one or more one consumable items, as taught in Atchley, in order to assist customers to improve the overall customer experience and convenience (Atchley, paragraphs 2 and 3).
With regard to claims 4 and 14, the combination of references discloses generating the product ranking score for each of the consumable items comprises: aggregating, by the one or more processors, sentiments for each consumable items of the consumable items referenced in the sentiments to determine a range of sentiments and a polarity between the sentiments for each consumable item to determine one or more product ranking factors for each consumable items;  END820161330US01-48-generating, by the one or more processors, a product ranking factor score for each consumable items of the consumable items referenced in the sentiments; and updating, by the one or more processors, the data model with the product ranking factor scores (Balasubramanian, paragraphs 43, 45, 54, 59-60, and 67-68, The adaptive profile may be dynamically updated based on the development and content of the dialogue to represent a real-time description of the current state of the dialogue as well as indicate suggested/recommended responses to progress the dialogue. In embodiments, resolving the set of offers may include examining the content of the dialogue (e.g., as indicated by the adaptive profile) using a predictive analysis technique to extract 
With regard to claims 6 and 16, Ouimet discloses generating, by the one or more processors, a product quality and safety score, for each of the consumable items; and adjusting, by the one or more processors, the ranking, based on the product quality and safety score (paragraph 55, The model must assist the consumer in finding the optimal price and product attributes, e.g., brand, quality, quantity, size, features, ingredients, service, warranty, and convenience, that are important to the consumer).  
With regard to claims 9 and 18, Ouimet discloses generating the replenishment plan for the environment for the given time period comprises: generating, by the one or more processors, a shopping list, for review by a user, based on the ranked candidate products (paragraphs 107 and 128).  
Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0016764 to Ouimet, U.S. Patent Application Publication No. 2018/0260856 to Balasubramanian et al., U.S. Patent Application Publication No. 2016/0140619 to Soni et al., and U.S. Patent Application Publication No. 2016/0260161 to Atchley et al., and further in view of U.S. Patent Application Publication No. 2010/0299323 to Crook.
With regard to claims 7 and 17, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose generating the product quality and safety score, for each of the consumable items comprises: analyzing, by the one or more processors, structured and unstructured data referenced by the data model to identify references to the consumable, wherein the analyzing comprises extracting data relevant to product quality standards and safety standards for the consumable items; obtaining, by the one or more processors, public data via an Internet connection to publicly available data sources, wherein the public data comprises current quality information and current safety information related to the consumable items; and utilizing, by the one or more processors, the public data and the product quality standards and safety standards for the consumable items to generate a product quality and safety score, for each of the consumable items.
However, Crook teaches generating the product quality and safety score, for each of the consumable items comprises: analyzing, by the one or more processors, structured and unstructured data referenced by the data model to identify references to the consumable, wherein the analyzing comprises extracting data relevant to product quality standards and safety standards for the consumable items; obtaining, by the one or more processors, public data via an Internet connection to publicly available data sources, wherein the public data comprises current quality information and current safety information related to the consumable items; and utilizing, by the one or more safety audits in the form of a normalised score. The score takes into account compulsory Criterion such as compliance with food safety and hygiene standards, and additional Criterion specified by the consumer (e.g. if the consumer requests a score based on allergenic risk then that information is taken into account in calculating the final score for an individual FSE). The scores are presented as a percentile ranking (in numerical or descriptive format), which indicate the kinds of risks associated with the particular FSE. However, consumers interested in obtaining more information (e.g. the specific food borne pathogens found on a particular premises or the incidence of food poisoning over time associated with a specific FSE) can perform a search of the Data Repository and download a report with further detail of the FSE's score. updating data and scores dynamically when the results of new assessments become available, such that the data and scores more accurately reflect current, very recent or the rate of change in the performance of a Supplier. Examples of the kinds of Criterion or risks that may be specified include: [0093] (a) compliance with food safety and hygiene standards, paragraphs 91-93 and 121).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, generating the product quality and safety score, for each of the consumable items comprises: analyzing, by the one or more processors, structured and unstructured data referenced by the data model to identify references to the consumable, wherein the 
With regard to claim 8, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the publicly available data sources are selected from the group consisting of: government websites, public social media posts, and published news.
However, Crook teaches the publicly available data sources are selected from the group consisting of: government websites, public social media posts, and published news (the invention provides information published on a website, including access to a centralised Data Repository of information, as well as in print format for display at the relevant premises and as a printed compilation (e.g. in book format). For example, in relation to a FSB it will be compliance with food standards and codes, as well as the relative risk of exposure to other common public health and safety risks for that FSB (see below for further detail of other public health and safety risks that will be monitored and ranked by the present invention). The information will be published on line for ease 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the publicly available data sources are selected from the group consisting of: government websites, public social media posts, and published news, as taught in Crook, in order to assist consumers to make informed choices about Suppliers such as food Suppliers (Crook, abstract).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0016764 to Ouimet, U.S. Patent Application Publication No. 2018/0260856 to Balasubramanian et al., U.S. Patent Application Publication No. 2016/0140619 to Soni et al., and U.S. Patent Application Publication No. 2016/0260161 to Atchley et al., and further in view of U.S. Patent No. 9,324,042 to Agarwal.
With regard to claims 10 and 19, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose generating the replenishment plan for the environment for the given time period comprises: automatically generating and executing, by the one or more processors, an order comprising: all candidate products or candidate products above a pre-defined rank.
However, Agarwal teaches generating the replenishment plan for the environment for the given time period comprises: automatically generating and executing, by the one or more processors, an order comprising: all candidate products 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, generating the replenishment plan for the environment for the given time period comprises: automatically generating and executing, by the one or more processors, an order comprising: all candidate products or candidate products above a pre-defined rank, as taught in Agarwal, in order to automatically initiate replenishment of such products (Agarwal, col. 2, lines 8-9).
Response to Arguments
Applicants' arguments filed on 12/02/2021 have been fully considered but they are not fully persuasive especially in light of the new art applied in the rejections. 
Applicants remark that “the combination of references does not disclose determining, by the one or more processors, that one or more consumable items of the consumable items are unavailable in a pre-defined geographic vicinity of the environment; based on an attribute of the one or more consumable items and data from one or more data sources, deciding not to obtain the one or more consumable items from a source outside of the pre-defined geographic vicinity of the environment; and based on the deciding, substituting one or more competitor consumable items of the competitor consumable items for one or more one consumable items”.
Examiner directs Applicants' attention to the office action above.

Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687